DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 12, 13, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vuong (US PGPub 2008/0190849 A1).
With respect to claims 1 and 12, Vuong teaches a water treatment system with submerged membrane modules and collection channels [Abs].  The system utilizes the hydrostatic pressure at depth to drive filtration via e.g. reverse osmosis [0002].  The system includes a partially submerged discharge conduit that connects at one end to the membrane device and collection channels [Fig. 1, 0113] to deliver permeate to shore.  In embodiments, the permeate produced by the RO may be employed as cooling water for an onshore power plant [0130]; the membrane treatment effecting removal of corroding or scaling species is generally contemplated as useful for cooling applications [0129].
As such, Vuong properly teaches a system and method e.g. a cooling system and cooling method for a power plant employing one or more submerged osmotic membranes exposed to water offshore, connected to a suitable collection and conduit structure, delivering permeate to an onshore application such as a power plant for cooling.
With respect to claim 2, the claim limitation would appear to represent the intended use (i.e. whether particular extra pumps or the like were employed), but regardless Vuong explicitly teaches that the system is designed to be placed at a depth where hydrostatic pressure is capable of driving reverse osmosis or the like [0007].  Further, the system can employ design features e.g. permeate pump placement to ensure that there is not an applied backpressure, such that the hydrostatic pressure is able to drive reverse osmosis unaided [0113].
	With respect to claims 9 and 18, Vuong teaches the membranes are employed in a depth-exposed configuration i.e. the membranes are exposed to the feed seawater at depth [Abs, 0008] such that they would not be surrounded or encased in a pressure-resistant housing.
	With respect to claims 10 and 19, as above cooling of a power plant is contemplated.
	With respect to claim 13, as above Vuong teaches designing and employing the system to employ hydrostatic pressure to drive reverse osmosis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al in view of Fish (US 6,187,202 B1) and/or Chancellor et al (US 5,944,999).
	Vuong teaches as above, and does not teach a requirement for any submerged frictional sliding components or submerged valves.  Vuong does suggest a submerged permeate pump (where submerging is preferable to reduce backpressure on the RO membrane and hence avoid requirement that it draw a vacuum), but is silent to whether such pump is mechanical.
	However, non-mechanical systems for pumping e.g. membrane permeate are known in the art.  Fish teaches systems for purifying fluids with an airlift pump [Abs, Fig. 1] including RO filtration [Col. 3 lines 20-25], submerged to feed from an inlet under hydrostatic pressure [Col. 3 lines 26-41], discharging air through a riser using air generated from e.g. electrolysis.  Fish teaches that the system may omit standard pumps and rely solely on airlift [Col. 6 lines 40-60].  The system thereby overcomes some of the traditional problems with submerged pumps e.g. by reducing the amount of equipment or maintenance required [Col. 1 line 60-Col. 2 line 22].
	Chancellor teaches a similar system for submerged filters employing hydrostatic pressure to treat e.g. salty water, and employing airlift to recover permeate [Abs].  The airlift may be accomplished with local generation of gasses or by delivering gasses from an external source [Col. 4 line 59-Col. 5 line 9].  The treatment may be an RO treatment [Col. 8 lines 5-21].  The system may employ airlift alone or in combination with other pumps [Col. 4 line 59-Col. 5 line 9].
	It would have been obvious to one of ordinary skill in the art to modify Vuong’s taught system to employ a non-mechanical pump such as an airlift pump to deliver permeate to the shore because, as in Chancellor and Fish, airlift is useful for recovering permeate from submerged RO and the like, and may make use of either local or delivered gasses, and may have benefits such as reduced equipment and lack of moving parts.
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vuong et al in view of Constantz (US PGPub 2015/0144562 A1), optionally in view of or with support from Finley (US 4,311,012).
	Vuong teaches as above, including employing the water delivered to shore e.g. as cooling water.  Vuong is silent to cooling of a data center.
	However, Constantz teaches a system for cooling and desalination and teaches that a data center may employ cool water from a source such as the sea [Abs, 0013] and may be collocated with e.g. power plants and desalination plants [0011].
	It would have been obvious to one of ordinary skill in the art to employ the permeate produced in Vuong’s taught system, already recognized as useful for cooling e.g. power plants, to also cool a data center because, as in Constantz, data centers are useful targets for cooling water, and may usefully be combined with power plants and desalination and the like to provide an overall improvement in environmental impact.
	While Constantz may suggest collocating desalination (e.g. onshore desalination), one of ordinary skill in the art would have proper motivation to consider the benefits of subsea desalination taught by Vuong e.g. the ability to use hydrostatic pressure to drive filtration.  Additionally or alternatively, see Finley, which teaches subsea desalination which also uses cold, deep seawater for cooling purposes [Abs] and teaches that a benefit of the subsea desalination is the reduction in density of desalinated water relative to seawater, such that it may more easily be delivered to the surface [Col. 2 lines 18-29].  As such, one of ordinary skill in the art would further have motivation to employ subsea desalination such as Vuong’s even when cooling a data center as suggested by Constantz.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,174,877 B2 in view of the prior art (see rejections above).
The reference claims require substantially the same submerged RO treatment and airlift systems as employed by the instant claims, and operate under the same conditions e.g. 290 psi backpressure, same annular flow regime and air fraction, lack of submerged frictional elements, etc.  The reference claims further suggest similar applications for permeate e.g. in cooling or heat exchangers [ref. claim 19] although they do not specify onshore applications.
However, providing such structures in onshore applications would have been obvious in view of the prior art, as discussed in the art rejections above, in which water such as deep seawater may be provided to onshore applications for cooling, even in applications where such water is processed by submerged RO beforehand, as this may take advantage of the low temperature of the water while delivering it to shore for other uses. 

Allowable Subject Matter
	Claims 4-8 and 14-17 are rejected on the grounds of double patenting as discussed above, but are free from the prior art.
	See the prosecution history of the parent application, 16/484,323, in particular remarks dated 6/17/2021 and the indication of allowable subject matter in the non-final rejection dated 4/06/2021.  The prior art alone or in combination would not have led one of ordinary skill in the art to employ airlift operationally to produce an annular flow regime, because the prior art (see e.g. Pedram, Review study on airlift pumping systems, pg. 326] suggests those regimes to be less efficient.  Similarly, designing an airflow valve to effect annular flow when in use would not have been obvious as such a structure would be expected to be less efficient in airlift applications.  One of ordinary skill in the art would not have had proper motivation to modify the systems of the prior art to employ such features, and they are free from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777